Per Curiam.

The record satisfactorily establishes that defendants sold plaintiff’s photograph in good faith and in the honest belief that it was the photograph of another female, from whom they had obtained for a consideration a release to sell it, and in the absence of proof that defendants knowingly used plaintiff’s portrait or picture, exemplary damages may not be awarded. (Civil Rights Law, § 51.)
The judgment should be reversed, with $30 costs, and complaint dismissed, with costs to defendants-appellants.
Concur — Hoestadter, J. P., Aurelio and Tilzer, JJ.
Judgment reversed, etc.